Motion Granted; Appeal Reinstated and Order filed December 10, 2019




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-19-00529-CV
                                 ____________

 DAVID H. BERG & ASSOCIATES PC D/B/A BERG & ANDROPHY AND
                    JOEL ANDROPHY, Appellant

                                       V.

           AFFILIATED SOLUTIONS D/B/A LITCAP, Appellee


                  On Appeal from the 295th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2016-58408

                                   ORDER

     Following mediation, the parties have filed a joint motion to reinstate the
appeal and enter a briefing schedule. The motion is GRANTED.

     We order:

        • Appellants’ brief is due within 60 days from the date of this order;
        • Cross-appellant’s and appellee’s brief are due within 60 days from the
          filing of appellants’ brief;
         • Appellants’ response to cross-appellant’s brief and appellants’ reply to
           appellee’s brief are due within 30 days from the filing of cross-
           appellant’s and appellee’s briefs; and
         • Appellee’s reply to cross-appellee’s brief is due within 30 days from
           the filing of cross-appellee’s brief.




                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.